--------------------------------------------------------------------------------

Exhibit 10.4
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (AS THE SAME MAY BE AMENDED OR OTHERWISE MODIFIED FROM
TIME TO TIME PURSUANT TO THE TERMS THEREOF, THE “SUBORDINATION AGREEMENT”) DATED
AS OF MARCH 31, 2011 AMONG PATRICK INDUSTRIES, INC., AN INDIANA CORPORATION (THE
“COMPANY”), TONTINE CAPITAL OVERSEAS MASTER FUND II, L.P., A CAYMAN ISLANDS
LIMITED PARTNERSHIP, NORTHCREEK MEZZANINE FUND I, L.P., A DELAWARE LIMITED
PARTNERSHIP, ON ITS BEHALF AND IN ITS CAPACITY AS COLLATERAL AGENT, AND WELLS
FARGO CAPITAL FINANCE, LLC (“WFCF”), TO THE INDEBTEDNESS (INCLUDING INTEREST)
OWED BY THE CREDIT PARTIES (AS DEFINED IN THE SUBORDINATION AGREEMENT) PURSUANT
TO THAT CERTAIN CREDIT AGREEMENT DATED AS OF MARCH 31, 2011 AMONG THE COMPANY,
WFCF AND THE LENDERS FROM TIME TO TIME PARTY THERETO (THE “SENIOR CREDIT
AGREEMENT”), AND THE OTHER SENIOR DEBT DOCUMENTS (AS DEFINED IN THE
SUBORDINATION AGREEMENT), AS SUCH SENIOR CREDIT AGREEMENT, AND SUCH OTHER SENIOR
DEBT DOCUMENTS HAVE BEEN AND HEREAFTER MAY BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS UNDER SUCH AGREEMENTS AS PERMITTED BY THE SUBORDINATION AGREEMENT;
AND EACH HOLDER OF THE NOTES ISSUED HEREUNDER, BY ITS ACCEPTANCE HEREOF,
IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.


SECURITY AGREEMENT


This SECURITY AGREEMENT (this "Agreement"), dated as of March 31, 2011, among
the Persons listed on the signature pages hereof as "Grantors" and those
additional entities that hereafter become parties hereto by executing the form
of Joinder attached hereto as Annex 1 (each, a "Grantor" and collectively, the
"Grantors"), and NORTHCREEK MEZZANINE FUND I, L.P., a Delaware limited
partnership ("Northcreek"), in its capacity as collateral agent for the
Subordinated Lender Group (in such capacity, together with its successors and
assigns in such capacity, "Collateral Agent").


W I T N E S S E T H:


WHEREAS, pursuant to that certain Secured Senior Subordinated Note and Warrant
Purchase Agreement of even date herewith (as amended, restated, supplemented, or
otherwise modified from time to time, the "Note Purchase Agreement") by and
among PATRICK INDUSTRIES, INC., an Indiana corporation (the "Borrower"), the
lenders party thereto as "Buyers" (such Buyers, together with their respective
successors and assigns in such capacity, each, individually, a "Lender" and,
collectively, the "Lenders"), and Collateral Agent, the Subordinated Lender
Group has agreed to make certain financial accommodations available to the
Borrower from time to time pursuant to the terms and conditions thereof; and


WHEREAS, Collateral Agent has agreed to act as collateral agent for the benefit
of the Subordinated Lender Group in connection with the transactions
contemplated by the Note Purchase Agreement and this Agreement; and


 
 

--------------------------------------------------------------------------------

 


WHEREAS, in order to induce the Subordinated Lender Group to enter into the Note
Purchase Agreement and the other Transaction Documents and to induce the
Subordinated Lender Group to make financial accommodations to the Borrower as
provided for in the Note Purchase Agreement and the other Transaction Documents,
Grantors have agreed to grant a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations.


NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:


1.              Defined Terms. All initially capitalized terms used herein
(including in the preamble and recitals hereof) without definition shall have
the meanings ascribed thereto in the Note Purchase Agreement (including Schedule
1.1 thereto). Any terms (whether capitalized or lower case) used in this
Agreement that are defined in the Code shall be construed and defined as set
forth in the Code unless otherwise defined herein or in the Note Purchase
Agreement; provided, however, that to the extent that the Code is used to define
any term used herein and if such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:


(a)            "Account" means an account (as that term is defined in Article 9
of the Code).


(b)            "Account Debtor" means an account debtor (as that term is defined
in the Code).


(c)            "Agreement" has the meaning specified therefor in the preamble to
this Agreement.


(d)            "Books" means books and records (including each Grantor's Records
indicating, summarizing, or evidencing such Grantor's assets (including the
Collateral) or liabilities, each Grantor's Records relating to such Grantor's
business operations or financial condition, and each Grantor's goods or General
Intangibles related to such information).


(e)            "Borrower" has the meaning specified therefor in the recitals to
this Agreement.


(f)             "Cash Equivalents" has the meaning specified therefor in the
Note Purchase Agreement.


(g)            "Chattel Paper" means chattel paper (as that term is defined in
the Code), and includes tangible chattel paper and electronic chattel paper.


(h)            "Code" means the Illinois Uniform Commercial Code, as in effect
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Collateral Agent's Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of Illinois, the term "Code" shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.


(i)             "Collateral" has the meaning specified therefor in Section 2.


(j)             "Collateral Agent" has the meaning specified therefor in the
preamble to this Agreement.


(k)            "Collateral Agent's Lien" has the meaning specified therefor in
the Note Purchase Agreement.


 
-2-

--------------------------------------------------------------------------------

 


(l)             "Collections" has the meaning specified therefor in the Note
Purchase Agreement.


(m)           "Commercial Tort Claims" means commercial tort claims (as that
term is defined in the Code), and includes those commercial tort claims with a
value in excess of $250,000 listed on Schedule 1.


(n)            "Controlled Account" has the meaning specified therefor in
Section 6(k).


(o)            "Controlled Account Agreements" means those certain cash
management agreements, in form and substance reasonably satisfactory to
Collateral Agent, each of which is executed and delivered by a Grantor,
Collateral Agent, and one of the Controlled Account Banks.


(p)            "Controlled Account Bank" has the meaning specified therefor in
Section 6(k).


(q)            "Copyrights" means any and all rights in any works of authorship,
including (i) copyrights and moral rights, (ii) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2, (iii) income, license fees, royalties, damages, and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (iv)
the right to sue for past, present, and future infringements thereof, and (v)
all of each Grantor's rights corresponding thereto throughout the world.


(r)             "Copyright Security Agreement" means each Copyright Security
Agreement executed and delivered by Grantors, or any of them, and Collateral
Agent, in substantially the form of Exhibit A.


(s)            "Deposit Account" means a deposit account (as that term is
defined in the Code).


(t)             "Equipment" means equipment (as that term is defined in the
Code).


(u)            "Event of Default" has the meaning specified therefor in the Note
Purchase Agreement.


(v)            "Fixtures" means fixtures (as that term is defined in the Code).


(w)           "General Intangibles" means general intangibles (as that term is
defined in the Code), and includes payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, Intellectual Property, Intellectual Property
Licenses, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, including Intellectual Property Licenses, infringement
claims, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, interests in a partnership or
limited liability company which do not constitute a security under Article 8 of
the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related
Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction.


(x)            "Grantor" and "Grantors" have the respective meanings specified
therefor in the preamble to this Agreement.


(y)            "Insolvency Proceeding" has the meaning specified therefor in the
Note Purchase Agreement.


(z)            "Intellectual Property" means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists,


 
-3-

--------------------------------------------------------------------------------

 
 
URLs and domain names, specifications, documentations, reports, catalogs,
literature, and any other forms of technology or proprietary information of any
kind, including all rights therein and all applications for registration or
registrations thereof.
 
(aa)          "Intellectual Property Licenses" means, with respect to any Person
(the "Specified Party"), (i) any licenses or other similar rights provided to
the Specified Party in or with respect to Intellectual Property owned or
controlled by any other Person, and (ii) any licenses or other similar rights
provided to any other Person in or with respect to Intellectual Property owned
or controlled by the Specified Party, in each case, including (A) any software
license agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (B) the license agreements
listed on Schedule 3, and (C) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Subordinated Lender Group's rights under the Transaction Documents.


(bb)         "Inventory" means inventory (as that term is defined in the Code).


(cc)          "Investment Related Property" means (i) any and all investment
property (as that term is defined in the Code), and (ii) any and all of the
following (regardless of whether classified as investment property under the
Code): all Pledged Interests, Pledged Operating Agreements, and Pledged
Partnership Agreements.


(dd)         "Joinder" means each Joinder to this Agreement executed and
delivered by Collateral Agent and each of the other parties listed on the
signature pages thereto, in substantially the form of Annex 1.


(ee)          "Lender" and "Lenders" have the respective meanings specified
therefor in the recitals to this Agreement.


(ff)           "Negotiable Collateral" means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as each such term
is defined in the Code).


(gg)         "Note Purchase Agreement" has the meaning specified therefor in the
recitals to this Agreement.


(hh)         "Obligations" has the meaning specified therefor in the Note
Purchase Agreement.


(ii)            "Patents" means patents and patent applications, including (i)
the patents and patent applications listed on Schedule 4, (ii) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iv) the right to sue for past, present, and future infringements
thereof, and (v) all of each Grantor's rights corresponding thereto throughout
the world.


(jj)            "Patent Security Agreement" means each Patent Security Agreement
executed and delivered by Grantors, or any of them, and Collateral Agent, in
substantially the form of Exhibit B.


(kk)          "Permitted Liens" has the meaning specified therefor in the Note
Purchase Agreement.


(ll)            "Person" has the meaning specified therefor in the Note Purchase
Agreement.


(mm)        "Pledged Companies" means each Person listed on Schedule 6 as a
"Pledged Company", together with each other Person, all or a portion of whose
Stock is acquired or otherwise owned by a Grantor after the Closing Date.


 
-4-

--------------------------------------------------------------------------------

 


(nn)         "Pledged Interests" means, subject to the last paragraph of Section
2 hereof, all of each Grantor's right, title and interest in and to all of the
Stock now owned or hereafter acquired by such Grantor, regardless of class or
designation, including in each of the Pledged Companies, and all substitutions
therefor and replacements thereof, all proceeds thereof and all rights relating
thereto, also including any certificates representing the Stock, the right to
receive any certificates representing any of the Stock, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.


(oo)         "Pledged Interests Addendum" means a Pledged Interests Addendum
substantially in the form of Exhibit C.


(pp)         "Pledged Notes" has the meaning specified therefor in Section 5(i).


(qq)         "Pledged Operating Agreements" means all of each Grantor's rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.


(rr)           "Pledged Partnership Agreements" means all of each Grantor's
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships.


(ss)          "Proceeds" has the meaning specified therefor in Section 2.


(tt)           "PTO" means the United States Patent and Trademark Office.


(uu)         "Real Property" means any estates or interests in real property now
owned or hereafter acquired by any Grantor or any Subsidiary of any Grantor and
the improvements thereto.


(vv)         "Records" means information that is inscribed on a tangible medium
or which is stored in an electronic or other medium and is retrievable in
perceivable form.


(ww)        "Secured Obligations" means each and all of the following: (a) all
of the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this Agreement, the Note Purchase Agreement, or any
of the other Transaction Documents, and (b) all other Obligations of the
Borrower (including, in the case of each of clauses (a) and (b), reasonable
attorneys fees and expenses and any interest, fees, or expenses that accrue
after the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any Insolvency Proceeding).


(xx)           "Securities Account" means a securities account (as that term is
defined in the Code).


(yy)         "Security Interest" has the meaning specified therefor in Section
2.


(zz)           “Senior Agent” means Wells Fargo Capital Finance, LLC, as agent
for all members of the Senior Lender Group.


(aaa)        "Stock" has the meaning specified therefor in the Note Purchase
Agreement.


(bbb)       "Subordinated Lender Group" means each of the Lenders and Collateral
Agent, or one or more of them.


 
-5-

--------------------------------------------------------------------------------

 


(ccc)        "Supporting Obligations" means supporting obligations (as such term
is defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Related Property.


(ddd)       "Trademarks" means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 5, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, (v) the goodwill of each Grantor's business symbolized by the
foregoing or connected therewith, and (vi) all of each Grantor's rights
corresponding thereto throughout the world.
 
(eee)        "Trademark Security Agreement" means each Trademark Security
Agreement executed and delivered by Grantors, or any of them, and Collateral
Agent, in substantially the form of Exhibit D.


(fff)          "Transaction Document" has the meaning specified therefor in the
Note Purchase Agreement.


(ggg)       "URL" means "uniform resource locator," an internet web address.


(hhh)       "VIN" has the meaning specified therefor in Section 5(h).


2.              Grant of Security. Each Grantor hereby unconditionally grants,
assigns, and pledges to Collateral Agent, for the benefit of each member of the
Subordinated Lender Group, to secure the Secured Obligations, a continuing
security interest (hereinafter referred to as the "Security Interest") in all of
such Grantor's right, title, and interest in and to the following, whether now
owned or hereafter acquired or arising and wherever located (the "Collateral"):


(a)            all of such Grantor's Accounts;


(b)            all of such Grantor's Books;


(c)            all of such Grantor's Chattel Paper;


(d)            all of such Grantor's Deposit Accounts;


(e)            all of such Grantor's Equipment and Fixtures;


(f)            all of such Grantor's General Intangibles;


(g)            all of such Grantor's Inventory;


(h)            all of such Grantor's Investment Related Property;


(i)             all of such Grantor's Negotiable Collateral;


(j)             all of such Grantor's Supporting Obligations;


(k)            all of such Grantor's Commercial Tort Claims;


 
-6-

--------------------------------------------------------------------------------

 


(l)             all of such Grantor's money, Cash Equivalents, or other assets
of such Grantor that now or hereafter come into the possession, custody, or
control of Collateral Agent (or its agent or designee) or any other member of
the Subordinated Lender Group;


(m)           all of such Grantor's other personal property; and


(n)            all of the proceeds (as such term is defined in the Code) and
products, whether tangible or intangible, of any of the foregoing, including
proceeds of insurance or Commercial Tort Claims covering or relating to any or
all of the foregoing, and any and all Accounts, Books, Chattel Paper, Deposit
Accounts, Equipment, Fixtures, General Intangibles, Inventory, Investment
Related Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the "Proceeds"). Without
limiting the generality of the foregoing, the term "Proceeds" includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Collateral Agent from time to time with respect to any
of the Investment Related Property.


Notwithstanding anything contained in this Agreement to the contrary, the term
"Collateral" shall not include: (i) voting Stock of any CFC, solely to the
extent that (y) such Stock represents more than 65% of the outstanding voting
Stock of such CFC, and (z) pledging or hypothecating more than 65% of the total
outstanding voting Stock of such CFC would result in material adverse tax
consequences; or (ii) any rights or interest in any contract, lease, permit,
license, or license agreement covering real or personal property of any Grantor
if under the terms of such contract, lease, permit, license, or license
agreement, or applicable law with respect thereto, the grant of a security
interest or lien therein is prohibited as a matter of law or under the terms of
such contract, lease, permit, license, or license agreement and such prohibition
or restriction has not been waived or the consent of the other party to such
contract, lease, permit, license, or license agreement has not been obtained
(provided, that, (A) the foregoing exclusions of this clause (ii) shall in no
way be construed (1) to apply to the extent that any described prohibition or
restriction is unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the
Code or other applicable law, or (2) to apply to the extent that any consent or
waiver has been obtained that would permit Collateral Agent's security interest
or lien notwithstanding the prohibition or restriction on the pledge of such
contract, lease, permit, license, or license agreement and (B) the foregoing
exclusions of clauses (i) and (ii) shall in no way be construed to limit,
impair, or otherwise affect any of Collateral Agent's, any other member of the
Subordinated Lender Group's continuing security interests in and liens upon any
rights or interests of any Grantor in or to (1) monies due or to become due
under or in connection with any described contract, lease, permit, license,
license agreement, or Stock (including any Accounts or Stock), or (2) any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit, license, license agreement, or Stock); (iii) any United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral, or (iv) Equipment or other assets or
any proceeds thereof owned by any Grantor on the date hereof or hereafter
acquired that is subject to a Permitted Lien which is a permitted purchase money
Lien or the interest of a lessor under a Capital Lease if the contract or other
agreement in which such Permitted Lien is granted (or the documentation
providing for such Indebtedness in respect of purchase money financing)
prohibits the creation of any other Lien on such Equipment, other assets or
proceeds.


3.             Security for Secured Obligations. The Security Interest created
hereby secures the payment and performance of the Secured Obligations, whether
now existing or arising hereafter. Without limiting the


 
-7-

--------------------------------------------------------------------------------

 
 
generality of the foregoing, this Agreement secures the payment of all amounts
which constitute part of the Secured Obligations and would be owed by Grantors,
or any of them, to Collateral Agent, the Subordinated Lender Group or any of
them, but for the fact that they are unenforceable or not allowable (in whole or
in part) as a claim in an Insolvency Proceeding involving any Grantor due to the
existence of such Insolvency Proceeding.


4.             Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Collateral Agent or any other member
of the Subordinated Lender Group of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under such contracts
and agreements included in the Collateral, and (c) none of the members of the
Subordinated Lender Group shall have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall any of the members of the Subordinated Lender Group be obligated to
perform any of the obligations or duties of any Grantors thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder. Until
an Event of Default shall occur and be continuing, except as otherwise provided
in this Agreement, the Note Purchase Agreement, or any other Transaction
Document, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Note Purchase
Agreement and the other Transaction Documents. Without limiting the generality
of the foregoing, it is the intention of the parties hereto that record and
beneficial ownership of the Pledged Interests, including all voting, consensual,
dividend, and distribution rights, shall remain in the applicable Grantor until
(i) the occurrence and continuance of an Event of Default and (ii) Collateral
Agent has notified the applicable Grantor of Collateral Agent's election to
exercise such rights with respect to Pledged Interests pursuant to Section 15.


5.             Representations and Warranties. Each Grantor hereby represents
and warrants to Collateral Agent, for the benefit of the Subordinated Lender
Group, which representations and warranties shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and such representations and warranties shall survive the execution and
delivery of this Agreement:


(a)            The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement or a written notice provided to Collateral
Agent pursuant to Section 6.5 of the Note Purchase Agreement.


(b)            Schedule 7 sets forth all Real Property owned by any of the
Grantors as of the Closing Date.


(c)            As of the Closing Date: (i) Schedule 2 provides a complete and
correct list of all registered Copyrights owned by any Grantor and all
applications for registration of Copyrights owned by any Grantor,; (ii) Schedule
3 provides a complete and correct list of all Intellectual Property Licenses
entered into by any Grantor pursuant to which (A) any Grantor has provided any
license or other rights in Intellectual Property owned or controlled by such
Grantor to any other Person or (B) any Person has granted to any Grantor any
license or other rights in registered Intellectual Property owned or controlled
by such Person that is material to the business of such Grantor, including any
Intellectual Property that is incorporated in any Inventory, software, or other
product marketed, sold, licensed, or distributed by such Grantor; (iii) Schedule
4 provides a complete and correct list of all registered Patents owned by any
Grantor and all applications for Patents owned by any Grantor; and (iv) Schedule
5 provides a complete and correct list of all registered Trademarks owned by any
Grantor and all applications for registration of Trademarks owned by any
Grantor.


(d)            (i) (A) each Grantor owns exclusively or holds licenses in all
Intellectual Property that is necessary to the conduct of its business, and (B)
all employees and contractors of each Grantor who


 
-8-

--------------------------------------------------------------------------------

 
 
were involved in the creation or development of any material Intellectual
Property for such Grantor that is necessary to the business of such Grantor have
signed agreements containing assignment of Intellectual Property rights to such
Grantor and obligations of confidentiality;


(ii)        to each Grantor's knowledge, no Person has infringed or
misappropriated or is currently infringing or misappropriating any Intellectual
Property rights owned by such Grantor, in each case, that either individually or
in the aggregate could reasonably be expected to result in a Material Adverse
Change;


(iii)       (A) to each Grantor's knowledge, (1) such Grantor has never
infringed or misappropriated in the last five (5) years and is not currently
infringing or misappropriating any Intellectual Property rights of any Person,
and (2) no product manufactured, used, distributed, licensed, or sold by or
service provided by such Grantor has ever infringed or misappropriated in the
last five (5) years or is currently infringing or misappropriating any
Intellectual Property rights of any Person, in each case, except where such
infringement either individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Change, and (B) there are no pending,
or to any Grantor's knowledge, threatened infringement or misappropriation
claims or proceedings pending against any Grantor, and no Grantor has received
any notice or other communication of any actual or alleged infringement or
misappropriation of any Intellectual Property rights of any Person, in each
case, except where such infringement either individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Change;


(iv)       to each Grantor's knowledge, all registered Copyrights, registered
Trademarks, and issued Patents that are owned by such Grantor and necessary in
to the conduct of its business are valid, subsisting and enforceable and in
compliance with all legal requirements, filings, and payments and other actions
that are required to maintain such Intellectual Property in full force and
effect; and


(v)        each Grantor has taken commercially reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that are necessary in the business of such
Grantor;


(e)            This Agreement creates a valid security interest in the
Collateral of each Grantor, to the extent a security interest therein can be
created under the Code, securing the payment of the Secured Obligations. Except
to the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Grantor, as a debtor, and Collateral Agent, as secured
party, in the jurisdictions listed next to such Grantor's name on Schedule 8.
Upon the making of such filings, Collateral Agent shall have a perfected
security interest in the Collateral of each Grantor to the extent such security
interest can be perfected by the filing of a financing statement. Upon filing of
the Copyright Security Agreement with the United States Copyright Office, filing
of the Patent Security Agreement and the Trademark Security Agreement with the
PTO, and the filing of appropriate financing statements in the jurisdictions
listed on Schedule 8, all action necessary or desirable to protect and perfect
the Security Interest in and to on each Grantor's Patents, Trademarks, or
Copyrights has been taken and such perfected Security Interest is enforceable as
such as against any and all creditors of and purchasers from any Grantor, except
as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally. All action by any Grantor necessary to protect and
perfect such security interest on each item of Collateral (to the extent
perfection is required hereby) has been duly taken or will be taken
substantially contemporaneously with the Closing Date.


(f)            (i) Except for the Security Interest created hereby, each Grantor
is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Interests indicated on Schedule 6 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests acquired after the Closing
Date; (ii) all of the Pledged Interests owned by such Grantor are duly
authorized, validly issued, fully paid and nonassessable and the


 
-9-

--------------------------------------------------------------------------------

 
 
Pledged Interests constitute or will constitute the percentage of the issued and
outstanding Stock of the Pledged Companies of such Grantor identified on
Schedule 6 as supplemented or modified by any Pledged Interests Addendum or any
Joinder to this Agreement; (iii) such Grantor has the right and requisite
authority to pledge, the Investment Related Property pledged by such Grantor to
Collateral Agent as provided herein; (iv) all actions necessary to perfect and
establish Collateral Agent's Liens in the Investment Related Property, and the
proceeds thereof, have been duly taken, upon (A) the execution and delivery of
this Agreement; (B) the taking of possession by Collateral Agent (or its agent
or designee) of any certificates representing the Pledged Interests, together
with undated powers (or other documents of transfer reasonably acceptable to
Collateral Agent) endorsed in blank by the applicable Grantor; (C) the filing of
financing statements in the applicable jurisdiction set forth on Schedule 8 for
such Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts,
the delivery of Control Agreements with respect thereto; and (v) each Grantor
has delivered to and deposited with Collateral Agent all certificates
representing the Pledged Interests owned by such Grantor to the extent such
Pledged Interests are represented by certificates, and undated powers (or other
documents of transfer reasonably acceptable to Collateral Agent) endorsed in
blank with respect to such certificates. None of the Pledged Interests owned or
held by such Grantor has been issued or transferred in violation of any
securities registration, securities disclosure, or similar laws of any
jurisdiction to which such issuance or transfer may be subject.


(g)            No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or (ii)
for the exercise by Collateral Agent of the voting or other rights provided for
in this Agreement with respect to the Investment Related Property or the
remedies in respect of the Collateral pursuant to this Agreement, except as may
be required in connection with such disposition of Investment Related Property
by laws affecting the offering and sale of securities generally. No Intellectual
Property License of any Grantor that is necessary to the conduct of such
Grantor's business requires any consent of any other Person in order for such
Grantor to grant the security interest granted hereunder in such Grantor's
right, title or interest in or to such Intellectual Property License.


(h)            Schedule 9 sets forth all motor vehicles owned by Grantors as of
the Closing Date, by model, model year and vehicle identification number ("VIN")
having an aggregate value of $250,000 or more.


(i)             There is no default, breach, violation, or event of acceleration
existing under any promissory note (as defined in the Code) constituting
Collateral and pledged hereunder (each a "Pledged Note") and no event has
occurred or circumstance exists which, with the passage of time or the giving of
notice, or both, would constitute a default, breach, violation, or event of
acceleration under any Pledged Note. No Grantor that is an obligee under a
Pledged Note has waived any default, breach, violation, or event of acceleration
under such Pledged Note.


(j)             As to all limited liability company or partnership interests,
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
each Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (A) are not dealt in or traded on securities
exchanges or in securities markets, (B) do not constitute investment company
securities, and (C) are not held by such Grantor in a securities account. In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provide that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.


6.              Covenants. Each Grantor, jointly and severally, covenants and
agrees with Collateral Agent that from and after the date of this Agreement and
until the date of termination of this Agreement in accordance with Section 22:


 
-10-

--------------------------------------------------------------------------------

 


(a)            Possession of Collateral. In the event that any Collateral,
including Proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, in each case, having an aggregate
value or face amount of $100,000 or more for all such Negotiable Collateral,
Investment Related Property, or Chattel Paper, the Grantors shall promptly (and
in any event within two (2) Business Days after receipt thereof (or such longer
period as Collateral Agent in its Permitted Discretion may agree)), notify
Collateral Agent thereof, and if and to the extent that perfection or priority
of Collateral Agent's Security Interest is dependent on or enhanced by
possession, the applicable Grantor, promptly (and in any event within two (2)
Business Days (or such longer period as Collateral Agent in its Permitted
Discretion may agree)) after request by Collateral Agent, shall execute such
other documents and instruments as shall be reasonably requested by Collateral
Agent or, if applicable, endorse and deliver physical possession of such
Negotiable Collateral, Investment Related Property, or Chattel Paper to
Collateral Agent, together with such undated powers (or other relevant document
of transfer reasonably acceptable to Collateral Agent) endorsed in blank as
shall be reasonably requested by Collateral Agent, and shall do such other acts
or things deemed reasonably necessary by Collateral Agent to protect Collateral
Agent's Security Interest therein;


(b)            Chattel Paper.


(i)             Promptly (and in any event within two (2) Business Days (or such
longer period as Collateral Agent in its Permitted Discretion may agree)) after
request by Collateral Agent, each Grantor shall take all steps reasonably
necessary to grant Collateral Agent control of all electronic Chattel Paper in
accordance with the Code and all "transferable records" as that term is defined
in Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction, to the extent that the aggregate value or face
amount of such electronic Chattel Paper equals or exceeds $100,000;


(ii)            If any Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Note Purchase Agreement), promptly (and in any event
within two (2) Business Days (or such longer period as Collateral Agent in its
Permitted Discretion may agree)) upon the request of Collateral Agent, such
Chattel Paper and instruments shall be marked with the following legend: "This
writing and the obligations evidenced or secured hereby are subject to the
Security Interest of Northcreek Mezzanine Fund I, L.P., as Collateral Agent for
the benefit of the Subordinated Lender Group";


(c)            Control Agreements.


(i)             Except to the extent otherwise excused by the Note Purchase
Agreement, each Grantor shall obtain an authenticated Control Agreement (which
may include a Controlled Account Agreement), from each bank maintaining a
Deposit Account for such Grantor;


(ii)            Except to the extent otherwise excused by the Note Purchase
Agreement, each Grantor shall obtain an authenticated Control Agreement from
each issuer of uncertificated securities, securities intermediary, or
commodities intermediary issuing or holding any financial assets or commodities
to or for any Grantor;


(iii)           Except to the extent otherwise excused by the Note Purchase
Agreement, each Grantor shall obtain an authenticated Control Agreement with
respect to all of such Grantor's investment property;


(d)            Letter-of-Credit Rights. If the Grantors (or any of them) are or
become the beneficiary of letters of credit having a face amount or value of
$100,000 or more in the aggregate, then the applicable Grantor or Grantors shall
promptly (and in any event within two (2) Business Days (or such longer period
as Collateral Agent in its Permitted Discretion may agree) after becoming a
beneficiary), notify Collateral Agent thereof and, promptly (and in any event
within two (2) Business Days) after request by Collateral Agent, enter into a
tri-party agreement with Collateral Agent and the issuer or confirming bank with


 
-11-

--------------------------------------------------------------------------------

 
 
respect to letter-of-credit rights assigning such letter-of-credit rights to
Collateral Agent and directing all payments thereunder to Collateral Agent's
Account, all in form and substance reasonably satisfactory to Collateral Agent;


(e)            Commercial Tort Claims. If the Grantors (or any of them) have an
interest in or obtain Commercial Tort Claims having a value, or involving an
asserted claim, in the amount of $250,000 or more in the aggregate for all
Commercial Tort Claims, then the applicable Grantor or Grantors shall promptly
(and in any event within two (2) Business Days (or such longer period as
Collateral Agent in its Permitted Discretion may agree) of obtaining such
Commercial Tort Claim), notify Collateral Agent upon incurring or otherwise
obtaining such Commercial Tort Claims and, promptly (and in any event within two
(2) Business Days (or such longer period as Collateral Agent in its Permitted
Discretion may agree)) after request by Collateral Agent, amend Schedule 1 to
describe such Commercial Tort Claims in a manner that reasonably identifies such
Commercial Tort Claims and which is otherwise reasonably satisfactory to
Collateral Agent, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claims, and agrees to do such other acts or things deemed
necessary or desirable by Collateral Agent to give Collateral Agent a perfected
security interest in any such Commercial Tort Claim;


(f)            Government Contracts. Other than Accounts and Chattel Paper the
aggregate value of which does not at any one time exceed $50,000, if any Account
or Chattel Paper arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, Grantors shall
promptly (and in any event within two (2) Business Days of the creation thereof)
notify Collateral Agent thereof and, promptly (and in any event within two (2)
Business Days) after request by Collateral Agent, execute any instruments or
take any steps reasonably required by Collateral Agent in order that all moneys
due or to become due under such contract or contracts shall be assigned to
Collateral Agent, for the benefit of the Subordinated Lender Group, and shall
provide written notice thereof under the Assignment of Claims Act or other
applicable law;


(g)            Intellectual Property.


(i)             Upon the request of Collateral Agent, in order to facilitate
filings with the United States Patent and Trademark Office and the United States
Copyright Office, each Grantor shall execute and deliver to Collateral Agent one
or more Copyright Security Agreements, Trademark Security Agreements, or Patent
Security Agreements to further evidence Collateral Agent's Lien on such
Grantor's Patents, Trademarks, or Copyrights, and the General Intangibles of
such Grantor relating thereto or represented thereby;


(ii)            Each Grantor shall have the duty, with respect to Intellectual
Property that is necessary in the conduct of such Grantor's business, to protect
and diligently enforce and defend at such Grantor's expense its Intellectual
Property, including (A) to diligently enforce and defend, including promptly
suing for infringement, misappropriation, or dilution and to recover any and all
damages for such infringement, misappropriation, or dilution, and filing for
opposition, interference, and cancellation against conflicting Intellectual
Property rights of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter until the termination of this Agreement, (C)
to prosecute diligently any patent application that is part of the Patents
pending as of the date hereof or hereafter until the termination of this
Agreement, (D) to take all reasonable and necessary action to preserve and
maintain all of such Grantor's Trademarks, Patents, Copyrights, Intellectual
Property Licenses, and its rights therein, including paying all maintenance fees
and filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees, consultants, and
contractors of each Grantor who were involved in the creation or development of
such Intellectual Property to sign agreements containing assignment of
Intellectual Property rights and obligations of confidentiality. Each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in the conduct of such Grantor's business. Each
Grantor hereby agrees to take the steps described in


 
-12-

--------------------------------------------------------------------------------

 
 
this Section 6(g)(ii) with respect to all new or acquired Intellectual Property
to which it or any of its Subsidiaries is now or later becomes entitled that is
necessary in the conduct of such Grantor's business;


(iii)           Grantors acknowledge and agree that the Subordinated Lender
Group shall have no duties with respect to any Intellectual Property or
Intellectual Property Licenses of any Grantor. Without limiting the generality
of this Section 6(g)(iii), Grantors acknowledge and agree that no member of the
Subordinated Lender Group shall be under any obligation to take any steps
necessary to preserve rights in the Collateral consisting of Intellectual
Property or Intellectual Property Licenses against any other Person, but any
member of the Subordinated Lender Group may do so at its option from and after
the occurrence and during the continuance of an Event of Default, and all
expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
the Borrower and shall be chargeable to the Loan Account;


(iv)           Each Grantor shall promptly file an application with the United
States Copyright Office for any material Copyright that has not been registered
with the United States Copyright Office if such Copyright is necessary in
connection with the conduct of such Grantor's business. Any expenses incurred in
connection with the foregoing shall be borne by the Grantors;


(v)            [Intentionally omitted];


(vi)           On each date on which a Compliance Certificate is delivered by
the Borrower pursuant to Section 5.1 of the Note Purchase Agreement, each
Grantor shall provide Collateral Agent with a written report of all new Patents
or Trademarks that are registered or the subject of pending applications for
registrations, and of all Intellectual Property Licenses that are material to
the conduct of such Grantor's business, in each case, which were acquired,
registered, or for which applications for registration were filed by any Grantor
during the prior period and any statement of use or amendment to allege use with
respect to intent-to-use trademark applications. In the case of such
registrations or applications therefor, which were acquired by any Grantor, each
such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to Collateral Agent supplemental schedules to the
applicable Transaction Documents to identify such Patent and Trademark
registrations and applications therefor (with the exception of Trademark
applications filed on an intent-to-use basis for which no statement of use or
amendment to allege use has been filed) and Intellectual Property Licenses as
being subject to the security interests created thereunder;


(vii)          Anything to the contrary in this Agreement notwithstanding, in no
event shall any Grantor, either itself or through any agent, employee, licensee,
or designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Collateral Agent written notice thereof at least three
(3) Business Days prior to such filing and complying with Section 6(g)(i), and
any such registration shall be on an "expedited basis". Upon receipt from the
United States Copyright Office of notice of registration of any Copyright, each
Grantor shall promptly (but in no event later than three (3) Business Days
following such receipt) notify (but without duplication of any notice required
by Section 6(g)(vi)) Collateral Agent of such registration by delivering, or
causing to be delivered, to Collateral Agent, documentation sufficient for
Collateral Agent to perfect Collateral Agent's Liens on such Copyright. If any
Grantor acquires from any Person any Copyright registered with the United States
Copyright Office or an application to register any Copyright with the United
States Copyright Office, such Grantor shall promptly (but in no event later than
three (3) Business Days following such acquisition) notify Collateral Agent of
such acquisition and deliver, or cause to be delivered, to Collateral Agent,
documentation sufficient for Collateral Agent to perfect Collateral Agent's
Liens on such Copyright. In the case of such Copyright registrations or
applications therefor which were acquired by any Grantor, each such Grantor
shall promptly (but in no event later than three (3) Business Days following
such acquisition) file the necessary documents with the appropriate Governmental
Authority identifying the applicable Grantor as the owner (or as a co-owner
thereof, if such is the case) of such Copyrights;


 
-13-

--------------------------------------------------------------------------------

 


(viii)         Each Grantor shall take commercially reasonable steps to maintain
the confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in the conduct of such Grantor's
business, including, as applicable: (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements; (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain; and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions;


(ix)           [Intentionally omitted]; and


(x)            No Grantor shall enter into any material Intellectual Property
License to receive any license or rights in any Intellectual Property of any
other Person unless such Grantor has used commercially reasonable efforts to
permit the assignment of or grant of a security interest in such Intellectual
Property License (and all rights of Grantor thereunder) to the (and any
transferees of Collateral Agent).


(h)            Investment Related Property.


(i)             If any Grantor shall acquire, obtain, receive or become entitled
to receive any Pledged Interests after the Closing Date, it shall promptly (and
in any event within two (2) Business Days (or such longer period as Collateral
Agent in its Permitted Discretion may agree) of acquiring or obtaining such
Collateral) deliver to Collateral Agent a duly executed Pledged Interests
Addendum identifying such Pledged Interests;


(ii)            Upon the occurrence and during the continuance of an Event of
Default, following the request of Collateral Agent, all sums of money and
property paid or distributed in respect of the Investment Related Property that
are received by any Grantor shall be held by the Grantors in trust for the
benefit of Collateral Agent segregated from such Grantor's other property, and
such Grantor shall deliver it forthwith to Collateral Agent in the exact form
received;


(iii)           Each Grantor shall promptly deliver to Collateral Agent a copy
of each material notice or other material communication received by it in
respect of any Pledged Interests;


(iv)           No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests if the
same is prohibited pursuant to the Transaction Documents;


(v)            Each Grantor agrees that it will cooperate with Collateral Agent
in obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law to effect the perfection of the Security
Interest on the Investment Related Property or to effect any sale or transfer
thereof;


(vi)           As to all limited liability company or partnership interests,
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
each Grantor hereby covenants that the Pledged Interests issued pursuant to such
agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by such
Grantor in a securities account. In addition, none of the Pledged Operating
Agreements, the Pledged Partnership Agreements, or any other agreements
governing any of the Pledged Interests issued under any Pledged Operating
Agreement or Pledged Partnership Agreement, provide or shall provide that such
Pledged Interests are securities governed by Article 8 of the Uniform Commercial
Code as in effect in any relevant jurisdiction.


 
-14-

--------------------------------------------------------------------------------

 


(i)             Real Property; Fixtures. Each Grantor covenants and agrees that
upon the acquisition of any fee interest in Real Property it will promptly (and
in any event within two (2) Business Days of acquisition) notify Collateral
Agent of the acquisition of such Real Property and will grant to Collateral
Agent, for the benefit of the Subordinated Lender Group, a Mortgage on each fee
interest in Real Property with a fair market value of at least $250,000 now or
hereafter owned by such Grantor and shall deliver such other documentation and
opinions, in form and substance satisfactory to Collateral Agent, in connection
with the grant of such Mortgage as Collateral Agent shall reasonably request in
its Permitted Discretion, including title insurance policies, financing
statements, fixture filings and environmental audits and such Grantor shall pay
all recording costs, intangible taxes and other fees and costs (including
reasonable attorneys fees and expenses) incurred in connection therewith. Each
Grantor acknowledges and agrees that, to the extent permitted by applicable law,
all of the Collateral shall remain personal property regardless of the manner of
its attachment or affixation to real property;


(j)             Transfers and Other Liens. Grantors shall not (i) sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, any of the Collateral, except as expressly permitted by the
Note Purchase Agreement, or (ii) create or permit to exist any Lien upon or with
respect to any of the Collateral of any Grantor, except for Permitted Liens. The
inclusion of Proceeds in the Collateral shall not be deemed to constitute
Collateral Agent's consent to any sale or other disposition of any of the
Collateral except as expressly permitted in this Agreement or the other
Transaction Documents;


(k)            Controlled Accounts.


(i)             Each Grantor shall (A) establish and maintain cash management
services of a type and on terms reasonably satisfactory to Collateral Agent at
one or more of the banks set forth on Schedule 6(k) (each a "Controlled Account
Bank"), and shall take reasonable steps to ensure that all of its and its
Subsidiaries' Account Debtors forward payment of the amounts owed by them
directly to such Controlled Account Bank, and (B) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to a Grantor) into a bank account of such
Grantor (each, a "Controlled Account") at one of the Controlled Account Banks.


(ii)            Each Grantor shall establish and maintain Controlled Account
Agreements with Collateral Agent and the applicable Controlled Account Bank, in
form and substance reasonably acceptable to Collateral Agent. Each such
Controlled Account Agreement shall provide, among other things, that (A) the
Controlled Account Bank will comply with any instructions originated by
Collateral Agent directing the disposition of the funds in such Controlled
Account without further consent by the applicable Grantor, (B) the Controlled
Account Bank waives any rights of setoff or recoupment or any other claim
against the applicable Controlled Account other than for payment of its service
fees and other charges directly related to the administration of such Controlled
Account and for returned checks or other items of payment, and (C) the
Controlled Account Bank will forward, by daily sweep, all amounts in the
applicable Controlled Account to the Collateral Agent's Account.


(iii)           So long as no Default or Event of Default has occurred and is
continuing, the Borrower may amend Schedule 6(k) to add or replace a Controlled
Account Bank or Controlled Account; provided, however, that (A) such prospective
Controlled Account Bank shall be reasonably satisfactory to Collateral Agent,
and (B) prior to the time of the opening of such Controlled Account, the
applicable Grantor and such prospective Controlled Account Bank shall have
executed and delivered to Collateral Agent a Controlled Account Agreement. Each
Grantor shall close any of its Controlled Accounts (and establish replacement
Controlled Account accounts in accordance with the foregoing sentence) as
promptly as practicable and in any event within forty-five (45) days of notice
from Collateral Agent that the operating performance, funds transfer, or
availability procedures or performance of the Controlled Account Bank with
respect to Controlled Account Accounts or Collateral Agent's liability under any
Controlled Account Agreement with such Controlled Account Bank is no longer
acceptable in Collateral Agent's reasonable judgment;


 
-15-

--------------------------------------------------------------------------------

 


(l)             Motor Vehicles. Promptly (and in any event within two (2)
Business Days) after request by Collateral Agent, with respect to all motor
vehicles owned by any Grantor having an aggregate value of $250,000 or more,
Grantor shall deliver to Collateral Agent a certificate of title for all such
motor vehicles and shall cause those title certificates to be filed (with the
Collateral Agent's Lien noted thereon) in the appropriate state motor vehicle
filing office; and


(m)           Pledged Notes. Grantors (i) without the prior written consent of
Collateral Agent, will not (A) waive or release any obligation of any Person
that is obligated under any of the Pledged Notes, (B) take or omit to take any
action or knowingly suffer or permit any action to be omitted or taken, the
taking or omission of which would result in any right of offset against sums
payable under the Pledged Notes, or (C) other than Permitted Dispositions,
assign or surrender their rights and interests under any of the Pledged Notes or
terminate, cancel, modify, change, supplement or amend the Pledged Notes, and
(ii) shall provide to Collateral Agent copies of all material written notices
(including notices of default) given or received with respect to the Pledged
Notes promptly after giving or receiving such notice.


(n)            Possession or Control by Senior Agent. Notwithstanding anything
to the contrary in this Agreement, each Grantor hereby acknowledges that, to the
extent that Senior Agent holds, or a third party holds on Senior Agent’s behalf,
physical possession of or "control" (as defined in the Uniform Commercial Code)
over any of the Collateral pursuant to the Senior Debt Documents, such
possession or control is also for the benefit of Collateral Agent solely to the
extent required to perfect its Security Interest in such Collateral, and shall
constitute perfection of such Security Interest in Such Collateral.


7.              Relation to Other Security Documents. The provisions of this
Agreement shall be read and construed with the other Transaction Documents
referred to below in the manner so indicated.


(a)            Note Purchase Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Note Purchase Agreement, such
provision of the Note Purchase Agreement shall control.


(b)            Patent, Trademark, Copyright Security Agreements. The provisions
of the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Collateral Agent hereunder. In the event of any conflict between any
provision in this Agreement and a provision in a Copyright Security Agreement,
Trademark Security Agreement or Patent Security Agreement, such provision of
this Agreement shall control.


(c)            Subordination Agreement. The Collateral Agent acknowledges and
agrees to be bound by the Subordination Agreement. In the event of any conflict
between any provision in this Agreement and a provision in the Subordination
Agreement, such provision of the Subordination Agreement shall control. So long
as Senior Agent is acting as bailee and as agent for perfection on behalf of
Collateral Agent pursuant to the terms of the Subordination Agreement, any
obligation of any Grantor in this Agreement that requires delivery of Collateral
to, or the possession or control of Collateral with, Collateral Agent shall be
deemed complied with and satisfied if such delivery of Collateral is made to, or
such possession or control of Collateral is with, Senior Agent.


 
-16-

--------------------------------------------------------------------------------

 


8.              Further Assurances.


(a)            Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that Collateral Agent may reasonably
request, in order to perfect and protect the Security Interest granted hereby,
to create, perfect or protect the Security Interest purported to be granted
hereby or to enable Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any of the Collateral.


(b)            Each Grantor authorizes the filing by Collateral Agent of
financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to Collateral Agent such other instruments or notices,
as Collateral Agent may reasonably request, in order to perfect and preserve the
Security Interest granted or purported to be granted hereby.


(c)            Each Grantor authorizes Collateral Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as "all personal
property of debtor" or "all assets of debtor" or words of similar effect, (ii)
describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance. Each Grantor also
hereby ratifies any and all financing statements or amendments previously filed
by Collateral Agent in any jurisdiction.


(d)            Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Collateral Agent, subject to such Grantor's rights under
Section 9-509(d)(2) of the Code.


9.             Collateral Agent's Right to Perform Contracts, Exercise Rights,
etc. Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent (or its designee) (a) may proceed to perform any and all of the
obligations of any Grantor contained in any contract, lease, or other agreement
and exercise any and all rights of any Grantor therein contained as fully as
such Grantor itself could, (b) shall have the right to use any Grantor's rights
under Intellectual Property Licenses in connection with the enforcement of
Collateral Agent's rights hereunder, including the right to prepare for sale and
sell any and all Inventory and Equipment now or hereafter owned by any Grantor
and now or hereafter covered by such licenses, and (c) shall have the right to
request that any Stock that is pledged hereunder be registered in the name of
Collateral Agent or any of its nominees.


10.            Collateral Agent Appointed Attorney-in-Fact. Subject in all
respects to the terms of the Subordination Agreement, each Grantor hereby
irrevocably appoints Collateral Agent its attorney-in-fact, with full authority
in the place and stead of such Grantor and in the name of such Grantor or
otherwise, at such time as an Event of Default has occurred and is continuing
under the Note Purchase Agreement, to take any action and to execute any
instrument which Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including:


(a)            to ask, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Grantor;


(b)            to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Collateral Agent;


(c)            to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;


 
-17-

--------------------------------------------------------------------------------

 


(d)            to file any claims or take any action or institute any
proceedings which Collateral Agent may deem necessary or desirable for the
collection of any of the Collateral of such Grantor or otherwise to enforce the
rights of Collateral Agent with respect to any of the Collateral;


(e)            to repair, alter, or supply goods, if any, necessary to fulfill
in whole or in part the purchase order of any Person obligated to such Grantor
in respect of any Account of such Grantor;


(f)             to use any Intellectual Property or Intellectual Property
Licenses of such Grantor, including but not limited to any labels, Patents,
Trademarks, trade names, URLs, domain names, industrial designs, Copyrights, or
advertising matter, in preparing for sale, advertising for sale, or selling
Inventory or other Collateral and to collect any amounts due under Accounts,
contracts or Negotiable Collateral of such Grantor; and


(g)            Collateral Agent, on behalf of the Subordinated Lender Group,
shall have the right, but shall not be obligated, to bring suit in its own name
to enforce the Intellectual Property and Intellectual Property Licenses and, if
Collateral Agent shall commence any such suit, the appropriate Grantor shall, at
the request of Collateral Agent, do any and all lawful acts and execute any and
all proper documents reasonably required by Collateral Agent in aid of such
enforcement.


To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.


11.            Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, Collateral Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Collateral Agent
incurred in connection therewith shall be payable, jointly and severally, by
Grantors.


12.            Collateral Agent's Duties. The powers conferred on Collateral
Agent hereunder are solely to protect Collateral Agent's interest in the
Collateral, for the benefit of the Subordinated Lender Group, and shall not
impose any duty upon Collateral Agent to exercise any such powers. Except for
the safe custody of any Collateral in its actual possession and the accounting
for moneys actually received by it hereunder, Collateral Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its actual possession if such
Collateral is accorded treatment substantially equal to that which Collateral
Agent accords its own property.


13.            Collection of Accounts, General Intangibles and Negotiable
Collateral. At any time upon the occurrence and during the continuance of an
Event of Default, Collateral Agent or Collateral Agent's designee may (a) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral of such Grantor have been assigned to Collateral
Agent, for the benefit of the Subordinated Lender Group, or that Collateral
Agent has a security interest therein, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor's Secured
Obligations under the Transaction Documents.


14.            Disposition of Pledged Interests by Collateral Agent. None of the
Pledged Interests existing as of the date of this Agreement are, and none of the
Pledged Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, Collateral Agent may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market. Each Grantor, therefore, agrees that: (a) if Collateral
Agent shall, pursuant to the terms of


 
-18-

--------------------------------------------------------------------------------

 
 
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Collateral Agent shall have the right to rely upon the
advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that Collateral
Agent has handled the disposition in a commercially reasonable manner.


15.            Voting and Other Rights in Respect of Pledged Interests. Subject
in all respects to the terms of the Subordination Agreement:


(a)            Upon the occurrence and during the continuation of an Event of
Default, (i) Collateral Agent may, at its option, and with two (2) Business Days
prior written notice to any Grantor, and in addition to all rights and remedies
available to Collateral Agent under any other agreement, at law, in equity, or
otherwise, exercise all voting rights, or any other ownership or consensual
rights (including any dividend or distribution rights) in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Collateral Agent
obligated by the terms of this Agreement to exercise such rights, and (ii) if
Collateral Agent duly exercises its right to vote any of such Pledged Interests,
each Grantor hereby appoints Collateral Agent, such Grantor's true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Collateral Agent deems advisable for or against all matters submitted or
which may be submitted to a vote of shareholders, partners or members, as the
case may be. The power-of-attorney and proxy granted hereby is coupled with an
interest and shall be irrevocable.


(b)            For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Collateral Agent, vote or take any
consensual action with respect to such Pledged Interests which would materially
adversely affect the rights of Collateral Agent, the other members of the
Subordinated Lender Group, or the value of the Pledged Interests.


16.            Remedies. Upon the occurrence and during the continuance of an
Event of Default:


(a)            Collateral Agent may, and, at the instruction of the Subordinated
Lender Group in accordance with the terms of the Note Purchase Agreement, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Transaction Documents, or otherwise available
to it, all the rights and remedies of a secured party on default under the Code
or any other applicable law. Without limiting the generality of the foregoing,
each Grantor expressly agrees that, in any such event, Collateral Agent without
demand of performance or other demand, advertisement or notice of any kind
(except a notice specified below of time and place of public or private sale) to
or upon any Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Collateral Agent forthwith, assemble all or part of the Collateral as
directed by Collateral Agent and make it available to Collateral Agent at one or
more locations where such Grantor regularly maintains Inventory, and (ii)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Collateral
Agent's offices or elsewhere, for cash, on credit, and upon such other terms as
Collateral Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notice of sale shall be required by law, at least ten (10) days
notice to the applicable Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification and specifically such notice shall constitute a reasonable
"authenticated notification of disposition" within the meaning of Section 9-611
of the Code. Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Each Grantor agrees that the
internet shall constitute a "place" for purposes of Section 9-610(b) of the
Code. Each


 
-19-

--------------------------------------------------------------------------------

 
 
Grantor agrees that any sale of Collateral to a licensor pursuant to the terms
of a license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code.


(b)            Collateral Agent is hereby granted a license or other right to
use, without liability for royalties or any other charge, each Grantor's
Intellectual Property, including but not limited to, any labels, Patents,
Trademarks, trade names, URLs, domain names, industrial designs, Copyrights, and
advertising matter, whether owned by any Grantor or with respect to which any
Grantor has rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor's
rights under all licenses and all franchise agreements shall inure to the
benefit of Collateral Agent.


(c)            Collateral Agent may, in addition to other rights and remedies
provided for herein, in the other Transaction Documents, or otherwise available
to it under applicable law and without the requirement of notice to or upon any
Grantor or any other Person (which notice is hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), (i) with
respect to any Grantor's Deposit Accounts in which Collateral Agent's Liens are
perfected by control under Section 9-104 of the Code, instruct the bank
maintaining such Deposit Account for the applicable Grantor to pay the balance
of such Deposit Account to or for the benefit of Collateral Agent, and (ii) with
respect to any Grantor's Securities Accounts in which Collateral Agent's Liens
are perfected by control under Section 9-106 of the Code, instruct the
securities intermediary maintaining such Securities Account for the applicable
Grantor to (A) transfer any cash in such Securities Account to or for the
benefit of Collateral Agent, or (B) liquidate any financial assets in such
Securities Account that are customarily sold on a recognized market and transfer
the cash proceeds thereof to or for the benefit of Collateral Agent.


(d)            Any cash held by Collateral Agent as Collateral and all cash
proceeds received by Collateral Agent in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral shall be
applied against the Secured Obligations in the order set forth in the Note
Purchase Agreement. In the event the proceeds of Collateral are insufficient to
satisfy all of the Secured Obligations in full, each Grantor shall remain
jointly and severally liable for any such deficiency.


(e)            Each Grantor hereby acknowledges that the Secured Obligations
arise out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Collateral Agent shall have the right to an
immediate writ of possession without notice of a hearing. Collateral Agent shall
have the right to the appointment of a receiver for the properties and assets of
each Grantor, and each Grantor hereby consents to such rights and such
appointment and hereby waives any objection such Grantor may have thereto or the
right to have a bond or other security posted by Collateral Agent.


17.            Remedies Cumulative. Each right, power, and remedy of Collateral
Agent or any other member of the Subordinated Lender Group as provided for in
this Agreement, the other Transaction Documents or now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Agreement, the other Transaction Documents or now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Collateral Agent or any other member of the Subordinated Lender
Group of any one or more of such rights, powers, or remedies shall not preclude
the simultaneous or later exercise by Collateral Agent or such other member of
the Subordinated Lender Group of any or all such other rights, powers, or
remedies.


18.            Marshaling. Collateral Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating


 
-20-

--------------------------------------------------------------------------------

 
 
to the marshaling of collateral which might cause delay in or impede the
enforcement of Collateral Agent's rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Secured Obligations
or under which any of the Secured Obligations is outstanding or by which any of
the Secured Obligations is secured or payment thereof is otherwise assured, and,
to the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.


19.            Indemnity and Expenses.


(a)            Each Grantor agrees to indemnify Collateral Agent and the other
members of the Subordinated Lender Group from and against all claims, lawsuits
and liabilities (including reasonable attorneys fees) growing out of or
resulting from this Agreement (including enforcement of this Agreement) or any
other Transaction Document to which such Grantor is a party to the same extent
contemplated by Section 9(c) of the Note Purchase Agreement. This provision
shall survive the termination of this Agreement and the Note Purchase Agreement
and the repayment of the Secured Obligations.


(b)            Grantors, jointly and severally, shall, upon demand, pay to
Collateral Agent (or Collateral Agent, may charge to the Loan Account) at the
times contemplated by Section 11(g) of the Note Purchase Agreement all the
Reimbursable Expenses which Collateral Agent may incur in connection with (i)
the administration of this Agreement, (ii) the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Transaction Documents, (iii) the exercise or enforcement of any of
the rights of Collateral Agent hereunder or (iv) the failure by any Grantor to
perform or observe any of the provisions hereof.


20.            Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES. No waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by Collateral Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment of any provision of this Agreement shall
be effective unless the same shall be in writing and signed by Collateral Agent
and each Grantor to which such amendment applies.


21.            Addresses for Notices. All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Collateral Agent at its address specified in the Note Purchase Agreement, and to
any of the Grantors at their respective addresses specified in the Note Purchase
Agreement, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.


22.            Continuing Security Interest: Assignments under Note Purchase
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the Obligations
have been paid in full in accordance with the provisions of the Note Purchase
Agreement and the Commitments have expired or have been terminated, (b) be
binding upon each Grantor, and their respective successors and assigns, and (c)
inure to the benefit of, and be enforceable by, Collateral Agent, and its
successors, permitted transferees and permitted assigns. Without limiting the
generality of the foregoing clause (c), any Lender may, in accordance with the
provisions of the Note Purchase Agreement, assign or otherwise transfer all or
any portion of its rights and obligations under the Note Purchase Agreement to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Lender herein or otherwise. Upon
payment in full of the Secured Obligations in accordance with the provisions of
the Note Purchase Agreement and the expiration or termination of the
Commitments, the Security Interest granted hereby shall terminate, any Liens
arising therefrom shall automatically terminate, and all rights to the
Collateral shall revert to Grantors or any other Person entitled thereto. At
such time,


 
-21-

--------------------------------------------------------------------------------

 
 
Collateral Agent will authorize the filing of appropriate termination statements
to terminate such Security Interests. No transfer or renewal, extension,
assignment, or termination of this Agreement or of the Note Purchase Agreement,
any other Transaction Document, or any other instrument or document executed and
delivered by any Grantor to Collateral Agent nor any additional Advances or
other loans made by any Lender to the Borrower, nor the taking of further
security, nor the retaking or re-delivery of the Collateral to Grantors, or any
of them, by Collateral Agent, nor any other act of the Subordinated Lender
Group, or any of them, shall release any Grantor from any obligation, except a
release or discharge executed in writing by Collateral Agent in accordance with
the provisions of the Note Purchase Agreement. Collateral Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Collateral
Agent and then only to the extent therein set forth. A waiver by Collateral
Agent of any right or remedy on any occasion shall not be construed as a bar to
the exercise of any such right or remedy which Collateral Agent would otherwise
have had on any other occasion.


23.            Governing Law.


(a)            THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.


(b)            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED IN THE
COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
COLLATERAL AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL
AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY
BE FOUND. COLLATERAL AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF
FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).


(c)            TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL
AGENT AND EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL
AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


24.            New Subsidiaries. Pursuant to Section 5(a)(x) of the Note
Purchase Agreement, certain Subsidiaries (whether by acquisition or creation) of
any Grantor are required to enter into this Agreement by executing and
delivering in favor of Collateral Agent a Joinder to this Agreement in
substantially the form of Annex 1. Upon the execution and delivery of Annex 1 by
any such new Subsidiary, such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any instrument adding an additional Grantor as a party
to this Agreement shall not require the consent of any Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor hereunder.


 
-22-

--------------------------------------------------------------------------------

 


25.            Collateral Agent. Each reference herein to any right granted to,
benefit conferred upon or power exercisable by the "Collateral Agent" shall be a
reference to Collateral Agent, for the benefit of each member of the
Subordinated Lender Group.


26.            Miscellaneous.


(a)            This Agreement is a Transaction Document. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Transaction Document
mutatis mutandis.


(b)            Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction. Each provision of this Agreement shall be severable from
every other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.


(c)            Headings and numbers have been set forth herein for convenience
only. Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Agreement.


(d)            Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against any member of the Subordinated Lender Group or any
Grantor, whether under any rule of construction or otherwise. This Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.


(e)            The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.


(f)            Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms "includes" and "including" are not limiting, and
the term "or" has, except where otherwise indicated, the inclusive meaning
represented by the phrase "and/or". The words "hereof", "herein", "hereby",
"hereunder", and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to the satisfaction, repayment, or payment in full
of the Secured Obligations shall mean the repayment in full in cash or
immediately available funds of all of the Secured Obligations other than
unasserted contingent indemnification Secured Obligations. Any reference herein
to any Person shall be construed to include such Person's successors and
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.


 
-23-

--------------------------------------------------------------------------------

 


(g)            All of the annexes, schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.


[signature pages follow]


 
-24-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.


GRANTORS:
PATRICK INDUSTRIES, INC.
             
By:
 
/s/ Andy L. Nemeth
     
Name:
Andy L. Nemeth
     
Title:
Executive Vice President of Finance,
       
Chief Financial Officer, Secretary and
       
Treasurer
 



Signature Page To Security Agreement


 
 

--------------------------------------------------------------------------------

 


COLLATERAL AGENT:
NORTHCREEK MEZZANINE FUND I, L.P., a Delaware limited partnership
             
By:
NMF GP, LLC, its general partner
               
By:
Northcreek Management, Inc., its manager
               
By:
/s/ Barry Peterson
     
Name:
Barry Peterson
     
Title:
Vice President
 



Signature Page To Security Agreement


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
 


COMMERCIAL TORT CLAIMS


None.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2
 


COPYRIGHTS


None.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3
 


INTELLECTUAL PROPERTY LICENSES


1.
Development and Trademark License Agreement by and between Rockford Corporation
and Patrick Industries, Inc., as amended by Amendment 1 to Development and
License Agreement and Amendment 2 to Development and License Agreement dated
April 26, 2010.



2.
Asset Transfer Agreement by and between Estone Digital and Patrick Industries,
Inc. dated December 7, 2009.



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4
 


PATENTS


None.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5
 


TRADEMARKS


US Trademark Registrations


Registrant of Record
Trademark
Reg. No.
Reg. Date
Patrick Industries, Inc.
SUDDEN CHANGE
3868546
26 Oct. 2010



US Trademark Applications


Applicant of Record
Trademark
Serial No.
Status
Filing Date
Patrick Industries, Inc.
ARCADIA
85245746
Pending*
18 Feb. 2011



* Trademark application is intent-to-use.


Trade Names


Patrick Industries
Custom Vinyls
Adorn
Interior Components Plus
Gravure Ink
Patrick Distribution
Quest Audio Video
Sun Adhesives
Midwest Laminating
American Hardwoods
Nickell Enterprises
Patrick Metals
ILC Products
Patrick Moulding
Mobilcraft
Harlan Machinery
Patrick Door
Adorn of Indiana
Bristol Laminating


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6
 


PLEDGED COMPANIES


Name of Grantor
Name of Pledged Company
Number of Shares/Units
Class of Interests
Percentage of Class Owned
Certificate Nos.
Patrick Industries, Inc.
Adorn Holdings, Inc.
29,043.956
Common A
100%
21



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6(k)
 


CONTROLLED ACCOUNT BANKS


1.
JPMorgan Chase Bank, N.A.



2.
Wells Fargo Bank, N.A.



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7
 


OWNED REAL PROPERTY


1.
1001 Beltline, Decatur, AL 35601



2.
107 W. Franklin St., Elkhart, IN 46516



3.
28163 CR 20, Elkhart, IN 46517



4.
201 Industrial Road, Halstead, KS 67056



5.
1930 West Lusher, Elkhart, IN 46517 (also known as 2044 West Lusher, Elkhart, IN
46517)



6.
20 Eby Chiques Rd., Mount Joy, PA 17552



7.
2225 Cypress St., Valdosta, GA 31601



8.
1500 Old Fort Graham Rd., Lacy Lakeview, TX 76705



9.
44017 US Highway 52 N, New London, NC 28127



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8
 


LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS


Grantors
 
Jurisdictions
Patrick Industries, Inc.
 
Indiana
Patrick Industries, Inc.
 
Elkhart County, Indiana
Patrick Industries, Inc.
 
Morgan County, Alabama
Patrick Industries, Inc.
 
Lowndes County, Georgia
Patrick Industries, Inc.
 
Harvey County, Kansas
Patrick Industries, Inc.
 
Lancaster County, Pennsylvania
Patrick Industries, Inc.
 
McLennan County, Texas
Patrick Industries, Inc.
 
Stanly County, North Carolina
Patrick Industries, Inc.
 
San Bernardino County, California
Patrick Industries, Inc.
 
Maricopa County, Arizona
Patrick Industries, Inc.
 
Cook County, Illinois



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9
 
 
MOTOR VEHICLES


None.


 
 

--------------------------------------------------------------------------------

 


ANNEX 1 TO SECURITY AGREEMENT


FORM OF JOINDER


Joinder No. ____ (this "Joinder"), dated as of _______________, to the Security
Agreement, dated as of March __, 2011 (as amended, restated, supplemented, or
otherwise modified from time to time, the "Security Agreement"), by and among
each of the parties listed on the signature pages thereto and those additional
entities that thereafter become parties thereto (collectively, jointly and
severally, "Grantors" and each, individually, a "Grantor") and NORTHCREEK
MEZZANINE FUND I, L.P., a Delaware limited partnership ("Northcreek"), in its
capacity as collateral agent for the Subordinated Lender Group (in such
capacity, together with its successors and assigns in such capacity, "Collateral
Agent").


W I T N E S S E T H:


WHEREAS, pursuant to that certain Secured Senior Subordinated Note and Warrant
Purchase Agreement dated as of March __, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Note Purchase
Agreement"), by and among PATRICK INDUSTRIES, INC., an Indiana corporation (the
"Borrower"), the lenders party thereto as "Buyers" (such Buyers, together with
their respective successors and assigns in such capacity, each, individually, a
"Lender" and, collectively, the "Lenders"), and Collateral Agent, the
Subordinated Lender Group has agreed to make certain financial accommodations
available to the Borrower from time to time pursuant to the terms and conditions
thereof; and


WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Security Agreement
or, if not defined therein, in the Note Purchase Agreement; and


WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Subordinated Lender Group to make certain financial accommodations to the
Borrower; and


WHEREAS, pursuant to Section 5(a)(x) of the Note Purchase Agreement and Section
24 of the Security Agreement, certain Subsidiaries of the Borrower must execute
and deliver certain Transaction Documents, including the Security Agreement, and
the joinder to the Security Agreement by the undersigned new Grantor or Grantors
(collectively, the "New Grantors") may be accomplished by the execution of this
Joinder in favor of Collateral Agent, for the benefit of the Subordinated Lender
Group; and


WHEREAS, each New Grantor (a) is [an Affiliate][a Subsidiary] of the Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
the Borrower by the Subordinated Lender Group and (b) by becoming a party will
benefit from certain rights granted to the parties pursuant to the terms of the
Transaction Documents;


NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:


1.              In accordance with Section 24 of the Security Agreement, each
New Grantor, by its signature below, becomes a "Grantor" under the Security
Agreement with the same force and effect as if originally named therein as a
"Grantor" and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a "Grantor" thereunder
and (b) represents and warrants that the representations and warranties made by
it as a "Grantor" thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, each New Grantor does hereby unconditionally grant, assign, and
pledge to Collateral Agent, for the benefit of the Subordinated Lender Group, to
secure the Secured Obligations, a continuing security interest in and to all of
such New Grantor's right, title and interest in and to the Collateral. Schedule
1, "Commercial


Annex 1
 
Page 1

--------------------------------------------------------------------------------

 
 
Tort Claims", Schedule 2, "Copyrights", Schedule 3, "Intellectual Property
Licenses", Schedule 4, "Patents", Schedule 5, "Trademarks", Schedule 6, "Pledged
Companies", Schedule 6(k), "Controlled Account Banks", Schedule 7, "Owned Real
Property", Schedule 8, "List of Uniform Commercial Code Filing Jurisdictions",
and Schedule 9, "Motor Vehicles" attached hereto supplement Schedule 1, Schedule
2, Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 6(k), Schedule 7,
Schedule 8, and Schedule 9, respectively, to the Security Agreement and shall be
deemed a part thereof for all purposes of the Security Agreement. Each reference
to a "Grantor" in the Security Agreement shall be deemed to include each New
Grantor. The Security Agreement is incorporated herein by reference. Each New
Grantor authorizes Collateral Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
thereto (i) describing the Collateral as "all personal property of debtor" or
"all assets of debtor" or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or (iii)
that contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance. Each New Grantor also hereby ratifies
any and all financing statements or amendments previously filed by Collateral
Agent in any jurisdiction in connection with the Transaction Documents.


2.              Each New Grantor represents and warrants to Collateral Agent,
the Subordinated Lender Group that this Joinder has been duly executed and
delivered by such New Grantor and constitutes its legal, valid, and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium, or other similar laws affecting creditors'
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


3.             This Joinder is a Transaction Document. This Joinder may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Joinder. Delivery of an executed counterpart of this Joinder by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Joinder. Any
party delivering an executed counterpart of this Joinder by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.


4.              The Security Agreement, as supplemented hereby, shall remain in
full force and effect.


5.              THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.


6.              THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY
OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT COLLATERAL AGENT'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. COLLATERAL
AGENT AND EACH NEW GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 6.


Annex 1
 
Page 2

--------------------------------------------------------------------------------

 


7.             TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL
AGENT AND EACH NEW GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL
AGENT AND EACH NEW GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


Annex 1
 
Page 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.


NEW GRANTORS:
[NAME OF NEW GRANTOR]
             
By:
         
Name:
       
Title:
               
[NAME OF NEW GRANTOR]
             
By:
         
Name:
       
Title:
             
COLLATERAL AGENT:
NORTHCREEK MEZZANINE FUND I, L.P.,
   
a Delaware limited partnership
             
By:
NMF GP, LLC, its general partner
               
By:
Northcreek Management, Inc., its manager
               
By:
       
Name:
Barry Peterson
     
Title:
Vice President
 

 
[SIGNATURE PAGE TO JOINDER NO. ___ TO SECURITY AGREEMENT]


Annex 1
 
Page 4

--------------------------------------------------------------------------------

 


EXHIBIT A


COPYRIGHT SECURITY AGREEMENT


This COPYRIGHT SECURITY AGREEMENT (this "Copyright Security Agreement") is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, "Grantors" and each
individually "Grantor"), and NORTHCREEK MEZZANINE FUND I, L.P., a Delaware
limited partnership ("Northcreek"), in its capacity as collateral agent for the
Subordinated Lender Group (in such capacity, together with its successors and
assigns in such capacity, "Collateral Agent").


W I T N E S S E T H:


WHEREAS, pursuant to that certain Secured Senior Subordinated Note and Warrant
Purchase Agreement dated as of March __, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Note Purchase
Agreement") by and among PATRICK INDUSTRIES, INC., an Indiana corporation (the
"Borrower"), the lenders party thereto as "Buyers" (such Buyers, together with
their respective successors and assigns in such capacity, each, individually, a
"Lender" and, collectively, the "Lenders"), and Collateral Agent, the
Subordinated Lender Group has agreed to make certain financial accommodations
available to the Borrower from time to time pursuant to the terms and conditions
thereof; and


WHEREAS, the members of the Subordinated Lender Group are willing to make the
financial accommodations to the Borrower as provided for in the Note Purchase
Agreement, but only upon the condition, among others, that Grantors shall have
executed and delivered to Collateral Agent, for the benefit of the Subordinated
Lender Group, that certain Security Agreement, dated as of March __, 2011
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the "Security
Agreement"); and


WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Collateral Agent, for the benefit of the Subordinated Lender
Group, this Copyright Security Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:


8.              DEFINED TERMS. All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Note Purchase Agreement.


9.              GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor
hereby unconditionally grants, assigns, and pledges to Collateral Agent, for the
benefit each member of the Subordinated Lender Group, to secure the Secured
Obligations, a continuing security interest (referred to in this Copyright
Security Agreement as the "Security Interest") in all of such Grantor's right,
title and interest in and to the following, whether now owned or hereafter
acquired or arising (collectively, the "Copyright Collateral"):


(a)            all of such Grantor's Copyrights and Copyright Intellectual
Property Licenses to which it is a party including those referred to on Schedule
I;


(b)            all renewals or extensions of the foregoing; and


(c)            all products and proceeds of the foregoing, including any claim
by such Grantor against third parties for past, present or future infringement
of any Copyright or any Copyright exclusively


Exhibit A
 
Page 1

--------------------------------------------------------------------------------

 
 
licensed under any Intellectual Property License, including the right to receive
damages, or the right to receive license fees, royalties, and other compensation
under any Copyright Intellectual Property License.


10.            SECURITY FOR SECURED OBLIGATIONS. This Copyright Security
Agreement and the Security Interest created hereby secures the payment and
performance of the Secured Obligations, whether now existing or arising
hereafter. Without limiting the generality of the foregoing, this Copyright
Security Agreement secures the payment of all amounts which constitute part of
the Secured Obligations and would be owed by Grantors, or any of them, to
Collateral Agent, the Subordinated Lender Group, or any of them, whether or not
they are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Grantor.


11.            SECURITY AGREEMENT. The Security Interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interests granted to Collateral Agent, for the benefit of the Subordinated
Lender Group, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Collateral Agent with
respect to the Security Interest in the Copyright Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. To the extent there is any inconsistency between this Copyright Security
Agreement and the Security Agreement, the Security Agreement shall control.


12.            AUTHORIZATION TO SUPPLEMENT. Grantors shall give Collateral Agent
prior written notice of no less than three (3) Business Days before filing any
additional application for registration of any copyright and prompt notice in
writing of any additional copyright registrations granted therefor after the
date hereof. Without limiting Grantors' obligations under this Section, Grantors
hereby authorize Collateral Agent unilaterally to modify this Copyright Security
Agreement by amending Schedule I to include any future United States registered
copyrights or applications therefor of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Copyright Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Collateral
Agent's continuing security interest in all Collateral, whether or not listed on
Schedule I.


13.            COUNTERPARTS. This Copyright Security Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Copyright Security Agreement. Delivery of an executed counterpart of this
Copyright Security Agreement by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Copyright Security Agreement. Any party delivering an
executed counterpart of this Copyright Security Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Copyright Security Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Copyright Security Agreement.


14.            CONSTRUCTION. This Copyright Security Agreement is a Transaction
Document. Unless the context of this Copyright Security Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms "includes" and "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or". The words "hereof", "herein",
"hereby", "hereunder", and similar terms in this Copyright Security Agreement
refer to this Copyright Security Agreement as a whole and not to any particular
provision of this Copyright Security Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Copyright Security Agreement
unless otherwise specified. Any reference in this Copyright Security Agreement
to any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein). The words


Exhibit A
 
Page 2

--------------------------------------------------------------------------------

 
 
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts, and contract rights. Any reference herein
to the satisfaction, repayment, or payment in full of the Secured Obligations
shall mean the repayment in full in cash or immediately available funds of all
of the Secured Obligations other than unasserted contingent indemnification
Secured Obligations. Any reference herein to any Person shall be construed to
include such Person's successors and permitted assigns. Any requirement of a
writing contained herein shall be satisfied by the transmission of a Record.


15.            THE VALIDITY OF THIS COPYRIGHT SECURITY AGREEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.


16.            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS COPYRIGHT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT COLLATERAL AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
COLLATERAL AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. COLLATERAL AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 9.


17.            TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL
AGENT AND EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL
AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS COPYRIGHT
SECURITY AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


[signature page follows]


Exhibit A
 
Page 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.


GRANTORS:
                                       
By:
         
Name:
       
Title:
               
By:
         
Name:
       
Title:
               
ACCEPTED AND ACKNOWLEDGED BY:
           
COLLATERAL AGENT:
NORTHCREEK MEZZANINE FUND I, L.P.,
   
a Delaware limited partnership
             
By:
NMF GP, LLC, its general partner
               
By:
Northcreek Management, Inc.,
        its manager                
By:
       
Name:
Barry Peterson
     
Title:
Vice President
 



[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]

Exhibit A
 
Page 4

--------------------------------------------------------------------------------

 


SCHEDULE I


to


COPYRIGHT SECURITY AGREEMENT


Copyright Registrations


Grantor
Country
Copyright
Registration No.
Registration Date
                                                                               



Copyright Licenses


COPYRIGHT SECURITY AGREEMENT


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


PATENT SECURITY AGREEMENT


This PATENT SECURITY AGREEMENT (this "Patent Security Agreement") is made this
___ day of ___________, 20__, by and among the Grantors listed on the signature
pages hereof (collectively, jointly and severally, "Grantors" and each
individually "Grantor"), and NORTHCREEK MEZZANINE FUND I, L.P., a Delaware
limited partnership ("Northcreek"), in its capacity as collateral agent for the
Subordinated Lender Group (in such capacity, together with its successors and
assigns in such capacity, "Collateral Agent").


W I T N E S S E T H:


WHEREAS, pursuant to that certain Secured Senior Subordinated Note and Warrant
Purchase Agreement dated as of March __, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Note Purchase
Agreement"), by and among PATRICK INDUSTRIES, INC., an Indiana corporation (the
"Borrower"), the lenders party thereto as "Buyers" (such Buyers, together with
their respective successors and assigns in such capacity, each, individually, a
"Lender" and, collectively, the "Lenders"), and Collateral Agent, the
Subordinated Lender Group has agreed to make certain financial accommodations
available to the Borrower from time to time pursuant to the terms and conditions
thereof; and


WHEREAS, the members of Subordinated Lender Group are willing to make the
financial accommodations to the Borrower as provided for in the Note Purchase
Agreement, but only upon the condition, among others, that the Grantors shall
have executed and delivered to Collateral Agent, for the benefit of the
Subordinated Lender Group, that certain Security Agreement, dated as of March
__, 2011 (including all annexes, exhibits or schedules thereto, as from time to
time amended, restated, supplemented or otherwise modified, the "Security
Agreement"); and


WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Collateral Agent, for the benefit of the Subordinated Lender
Group, this Patent Security Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:


18.            DEFINED TERMS. All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Note Purchase Agreement.


19.            GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor
hereby unconditionally grants, assigns, and pledges to Collateral Agent, for the
benefit each member of the Subordinated Lender Group, to secure the Secured
Obligations, a continuing security interest (referred to in this Patent Security
Agreement as the "Security Interest") in all of such Grantor's right, title and
interest in and to the following, whether now owned or hereafter acquired or
arising (collectively, the "Patent Collateral"):


(a)            all of its Patents and Patent Intellectual Property Licenses to
which it is a party including those referred to on Schedule I;


(b)            all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and


Exhibit B
 
Page 1

--------------------------------------------------------------------------------

 


(c)            all products and proceeds of the foregoing, including any claim
by such Grantor against third parties for past, present or future infringement
of any Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.


20.            SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement
and the Security Interest created hereby secures the payment and performance of
the Secured Obligations, whether now existing or arising hereafter. Without
limiting the generality of the foregoing, this Patent Security Agreement secures
the payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Collateral Agent, the Subordinated
Lender Group, or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.


21.            SECURITY AGREEMENT. The Security Interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interests granted to Collateral Agent, for the benefit of the Subordinated
Lender Group, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Collateral Agent with
respect to the Security Interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. To the extent there is any inconsistency between this Patent Security
Agreement and the Security Agreement, the Security Agreement shall control.


22.            AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights
to any new patent application or issued patent or become entitled to the benefit
of any patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Collateral Agent with respect to any such new patent rights. Without limiting
Grantors' obligations under this Section, Grantors hereby authorize Collateral
Agent unilaterally to modify this Patent Security Agreement by amending Schedule
I to include any such new patent rights of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Patent Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Collateral
Agent's continuing security interest in all Collateral, whether or not listed on
Schedule I.


23.            COUNTERPARTS. This Patent Security Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Patent Security Agreement. Delivery of an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Patent Security Agreement. Any party delivering an executed counterpart of
this Patent Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this Patent
Security Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Patent
Security Agreement.


24.            CONSTRUCTION. This Patent Security Agreement is a Transaction
Document. Unless the context of this Patent Security Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms "includes" and "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or". The words "hereof", "herein",
"hereby", "hereunder", and similar terms in this Patent Security Agreement refer
to this Patent Security Agreement as a whole and not to any particular provision
of this Patent Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Patent Security Agreement unless otherwise
specified. Any reference in this Patent Security Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as


Exhibit B
 
Page 2

--------------------------------------------------------------------------------

 
 
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations shall mean the
repayment in full in cash or immediately available funds of all of the Secured
Obligations other than unasserted contingent indemnification Secured
Obligations. Any reference herein to any Person shall be construed to include
such Person's successors and permitted assigns. Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record.


25.            THE VALIDITY OF THIS PATENT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.


26.            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS PATENT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY
IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT COLLATERAL AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
COLLATERAL AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. COLLATERAL AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 9.


27.            TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL
AGENT AND EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL
AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PATENT SECURITY
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


[signature page follows]


Exhibit B
 
Page 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.


GRANTORS:
                                       
By:
         
Name:
       
Title:
               
By:
         
Name:
       
Title:
             
COLLATERAL AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
   
NORTHCREEK MEZZANINE FUND I, L.P.,
   
a Delaware limited partnership
             
By:
NMF GP, LLC, its general partner
             
By:
Northcreek Management, Inc.,
       
its manager
               
By:
       
Name:
Barry Peterson
     
Title:
Vice President
 



[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]


Exhibit B
 
Page 4

--------------------------------------------------------------------------------

 


SCHEDULE I


to


PATENT SECURITY AGREEMENT


Patents


Grantor
Country
Patent
Application/ Patent No.
Filing Date
                                                                               



Patent Licenses


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


PLEDGED INTERESTS ADDENDUM


This Pledged Interests Addendum, dated as of _________ __, 20___ (this "Pledged
Interests Addendum"), is delivered pursuant to Section 6 of the Security
Agreement referred to below. The undersigned hereby agrees that this Pledged
Interests Addendum may be attached to that certain Security Agreement, dated as
of March __, 2011, (as amended, restated, supplemented, or otherwise modified
from time to time, the "Security Agreement"), made by the undersigned, together
with the other Grantors named therein, to NORTHCREEK MEZZANINE FUND I, L.P., a
Delaware limited partnership, as Collateral Agent. Initially capitalized terms
used but not defined herein shall have the meaning ascribed to such terms in the
Security Agreement or, if not defined therein, in the Note Purchase Agreement.
The undersigned hereby agrees that the additional interests listed on Schedule I
shall be and become part of the Pledged Interests pledged by the undersigned to
Collateral Agent in the Security Agreement and any pledged company set forth on
Schedule I shall be and become a "Pledged Company" under the Security Agreement,
each with the same force and effect as if originally named therein.


This Pledged Interests Addendum is a Transaction Document. Delivery of an
executed counterpart of this Pledged Interests Addendum by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Pledged Interests Addendum.
If the undersigned delivers an executed counterpart of this Pledged Interests
Addendum by telefacsimile or other electronic method of transmission, the
undersigned shall also deliver an original executed counterpart of this Pledged
Interests Addendum but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Pledged Interests Addendum.


The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.


THE VALIDITY OF THIS PLEDGED INTERESTS ADDENDUM, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.


THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PLEDGED INTERESTS ADDENDUM SHALL BE TRIED AND LITIGATED ONLY IN THE STATE,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
COLLATERAL AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL
AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY
BE FOUND. COLLATERAL AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS PARAGRAPH.


TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS PLEDGED INTERESTS ADDENDUM OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING


Exhibit C
 
Page 1

--------------------------------------------------------------------------------

 
 
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. COLLATERAL AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS PLEDGED INTERESTS ADDENDUM MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.


[signature page follows]


Exhibit C
 
Page 2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.



 
[___________________]
           
By:
       
Name:
     
Title:
 



Exhibit C
 
Page 3

--------------------------------------------------------------------------------

 


SCHEDULE I


to


PLEDGED INTERESTS ADDENDUM


Pledged Interests


Name of Grantor
Name of Pledged Company
Number of Shares/Units
Class of Interests
Percentage of Class Owned
Certificate Nos.
                       



Exhibit C
 
Page 4

--------------------------------------------------------------------------------

 


EXHIBIT D


TRADEMARK SECURITY AGREEMENT


This TRADEMARK SECURITY AGREEMENT (this "Trademark Security Agreement") is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, "Grantors" and each
individually "Grantor"), and NORTHCREEK MEZZANINE FUND I, L.P., a Delaware
limited partnership ("Northcreek"), in its capacity as collateral agent for the
Subordinated Lender Group (in such capacity, together with its successors and
assigns in such capacity, "Collateral Agent").


W I T N E S S E T H:


WHEREAS, pursuant to that certain Secured Senior Subordinated Note and Warrant
Purchase Agreement dated as of March __, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Note Purchase
Agreement") by and among PATRICK INDUSTRIES, INC., an Indiana corporation (the
"Borrower"), the lenders party thereto as "Buyers" (such Buyers, together with
their respective successors and assigns in such capacity, each, individually, a
"Lender" and, collectively, the "Lenders"), and Collateral Agent, the
Subordinated Lender Group has agreed to make certain financial accommodations
available to the Borrower from time to time pursuant to the terms and conditions
thereof; and


WHEREAS, the members of the Subordinated Lender Group are willing to make the
financial accommodations to the Borrower as provided for in the Note Purchase
Agreement, but only upon the condition, among others, that Grantors shall have
executed and delivered to Collateral Agent, for the benefit of Subordinated
Lender Group, that certain Security Agreement, dated as of March __, 2011
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the "Security
Agreement"); and


WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Collateral Agent, for the benefit of Subordinated Lender Group,
this Trademark Security Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:


28.            DEFINED TERMS. All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Note Purchase Agreement.


29.            GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor
hereby unconditionally grants, assigns, and pledges to Collateral Agent, for the
benefit each member of the Subordinated Lender Group, to secure the Secured
Obligations, a continuing security interest (referred to in this Trademark
Security Agreement as the "Security Interest") in all of such Grantor's right,
title and interest in and to the following, whether now owned or hereafter
acquired or arising (collectively, the "Trademark Collateral"):


(a)            all of its Trademarks and Trademark Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;


(b)            all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Trademark Intellectual Property License;
and


Exhibit D
 
Page 1

--------------------------------------------------------------------------------

 


(c)            all products and proceeds (as that term is defined in the Code)
of the foregoing, including any claim by such Grantor against third parties for
past, present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.


30.            SECURITY FOR SECURED OBLIGATIONS. This Trademark Security
Agreement and the Security Interest created hereby secures the payment and
performance of the Secured Obligations, whether now existing or arising
hereafter. Without limiting the generality of the foregoing, this Trademark
Security Agreement secures the payment of all amounts which constitute part of
the Secured Obligations and would be owed by Grantors, or any of them, to
Collateral Agent, the Subordinated Lender Group, or any of them, whether or not
they are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Grantor.


31.            SECURITY AGREEMENT. The Security Interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interests granted to Collateral Agent, for the benefit of the Subordinated
Lender Group, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Collateral Agent with
respect to the Security Interest in the Trademark Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. To the extent there is any inconsistency between this Trademark Security
Agreement and the Security Agreement, the Security Agreement shall control.


32.            AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights
to any new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Collateral Agent with respect to any such new trademarks or renewal or extension
of any trademark registration. Without limiting Grantors' obligations under this
Section, Grantors hereby authorize Collateral Agent unilaterally to modify this
Trademark Security Agreement by amending Schedule I to include any such new
trademark rights of each Grantor. Notwithstanding the foregoing, no failure to
so modify this Trademark Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Collateral Agent's continuing security
interest in all Collateral, whether or not listed on Schedule I.


33.            COUNTERPARTS. This Trademark Security Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Trademark Security Agreement. Delivery of an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Trademark Security Agreement. Any party delivering an
executed counterpart of this Trademark Security Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Trademark Security Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Trademark Security Agreement.


34.            CONSTRUCTION. This Trademark Security Agreement is a Transaction
Document. Unless the context of this Trademark Security Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms "includes" and "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or". The words "hereof", "herein",
"hereby", "hereunder", and similar terms in this Trademark Security Agreement
refer to this Trademark Security Agreement as a whole and not to any particular
provision of this Trademark Security Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Trademark Security Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions,


Exhibit D
 
Page 2

--------------------------------------------------------------------------------

 
 
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash or immediately
available funds of all of the Secured Obligations other than unasserted
contingent indemnification Secured Obligations. Any reference herein to any
Person shall be construed to include such Person's successors and permitted
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.


35.            THE VALIDITY OF THIS TRADEMARK SECURITY AGREEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.


36.            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS TRADEMARK SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT COLLATERAL AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
COLLATERAL AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. COLLATERAL AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 9.


37.            TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL
AGENT AND EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL
AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS TRADEMARK
SECURITY AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


[signature page follows]


Exhibit D
 
Page 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.


GRANTORS:
                                       
By:
         
Name:
       
Title:
               
By:
         
Name:
       
Title:
             
COLLATERAL AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
 
NORTHCREEK MEZZANINE FUND I, L.P.,
 
a Delaware limited partnership
           
By:
NMF GP, LLC, its general partner
             
By:
Northcreek Management, Inc.,
       
its manager
               
By:
       
Name:
Barry Peterson
     
Title:
Vice President
 



[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]


Exhibit D
 
Page 4

--------------------------------------------------------------------------------

 


SCHEDULE I


to


TRADEMARK SECURITY AGREEMENT


Trademark Registrations/Applications


 
Grantor
Country
Mark
Application/ Registration No.
App/Reg Date
                                                                               



Trade Names


Common Law Trademarks


Trademarks Not Currently In Use


Trademark Licenses
 
 
 

--------------------------------------------------------------------------------